Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                       General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.

Status of claim to be treated in this office action:

Independent: 1, 19 and 20.
b.	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 08/28/2020.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 08/28/2020.  The information disclosed therein was considered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-9 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekiguchi et al (Pub. No: US 2006/0233012 A1).
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding to independent claim 1, Sekiguchi et al in Figures 1-22 are directly discloses a semiconductor storage device (a storage devices 1, 4, 14, 16 and 21-22) comprising: 
a plurality of memory chips (a plurality of memory chips 110-113), the memory chips each having a memory cell array that includes a plurality of memory cells (memory chips 110-113, where is each memory chips 110-113 includes a memory array area MA, Figures 1-2, 4); and 
a circuit chip (interface chip 120, Figure 4) including a data latch (interface chip 120 include a data latches L, Figure 5) configured to store page data for writing or reading data into or from the memory cell array of each of the memory chips (memory chips 110-113, the interface chip 120 contain the plurality of input buffers INB that generate the plurality of output connected the data latches L), the plurality of memory chips (memory chips 110-113) and the circuit chip (interface chip 120) being stacked on each other in a stacking direction (for example, a plurality of memory chips 110-113 are stacked on the interface chip 120, see at least in Figures 1-5, column 3, paragraph 0049 to column 6, paragraph 0076 and the related disclosures).  
Regarding dependent claim 2, Sekiguchi et al in Figures 1-22 are directly discloses a semiconductor storage device (a storage devices 1, 4, 14, 16 and 21-22) wherein the memory chips (memory chips 11-113) lack any data latch (a plurality of latches L) therein.  
Regarding dependent claim 3, Sekiguchi et al in Figures 1-22 are directly discloses a semiconductor storage device (a storage devices 1, 4, 14, 16 and 21-22) wherein the circuit chip (interface chip 120) includes a voltage generating circuit (power supply voltage VSP) configured to generate a voltage to be applied to the memory cell array of each of the memory chips (memory chips 110-113)(an interface circuit 120 includes a power supply voltage VSP connected to memory chips 110-113, see Figure 4).  
Regarding dependent claim 4, Sekiguchi et al in Figures 1-22 are directly discloses a semiconductor storage device (a storage devices 1, 4, 14, 16 and 21-22) wherein the memory chips (memory chips 110-113) have no voltage generating circuit therein.  
Regarding dependent claim 5, Sekiguchi et al in Figures 1-22 are directly discloses a semiconductor storage device (a storage devices 1, 4, 14, 16 and 21-22) wherein further comprising: 30Atty. Dkt. No.: TAI/3075US (PATENT) a drive chip (interface chip 120) including a voltage generating circuit (power supply voltage VSP) configured to generate a voltage to be applied to the memory cell array of each of the memory chips (memory chips 110-113).  
Regarding dependent claim 6, Sekiguchi et al in Figures 1-22 are directly discloses a semiconductor storage device (a storage devices 1, 4, 14, 16 and 21-22) wherein the plurality of memory chips (memory chips 110-113) and the drive chip (interface chip 120) are stacked on a same side of the circuit chip (a memory chips 110-113 are stacked on the interface chip 120 that disposed over base substrate 101).  
Regarding dependent claim 7, Sekiguchi et al in Figures 1-22 are directly discloses a semiconductor storage device (a storage devices 1, 4, 14, 16 and 21-22) wherein the circuit chip (interface chip 120) includes a control signal processing circuit (a command/address signal ECAP and data input/output EDQP) connected to a write enable signal line and a read enable signal line.  
Regarding dependent claim 8, Sekiguchi et al in Figures 1-22 are directly discloses a semiconductor storage device (a storage devices 1, 4, 14, 16 and 21-22) wherein the memory chips (memory chips 110-113) lack a control signal processing circuit directly connected to the write enable signal line and the read enable signal line (interface chip 120 such as generate the signal to the memory chips 110-113).  
Regarding dependent claim 9, Sekiguchi et al in Figures 1-22 are directly discloses a semiconductor storage device (a storage devices 1, 4, 14, 16 and 21-22) wherein the circuit chip (memory chips 110-113) includes a signal line through which the page data are transferred to each of the memory chips, and a power line (power line VSP) through which power is transferred to each of the memory chips (the power supply VSP connected to memory chips 110-113).  

Regarding to independent claim 19, Sekiguchi et al in Figures 1-22 are directly discloses a semiconductor storage device (a storage devices 1, 4, 14, 16 and 21-22) comprising: 
a plurality of memory chips (a plurality of memory chips 110-113), each of the memory chips having a memory cell array that includes a plurality of memory cells (memory chips 110-113, where is each memory chips 110-113 includes a memory array area MA, Figures 1-2, 4); and 
a circuit chip (interface chip 120, Figure 4) including a voltage generating circuit (interface chip 120 includes a power supply voltage VSP) configured to generate a voltage to be applied to the memory cell array of each of the memory chips (the power supply voltage VSP in interface chip 120 are connected to the memory chips 110-113), the plurality of memory chips and the circuit chip (interface chip 120) being stacked on each other in a stacking direction, wherein the memory chips have no voltage generating circuit therein (for example, a plurality of memory chips 110-113 are stacked on the interface chip 120, see at least in Figures 1-5, column 3, paragraph 0049 to column 6, paragraph 0076 and the related disclosures).

Regarding to independent claim 20, Sekiguchi et al in Figures 1-22 are directly discloses a semiconductor storage device (a storage devices 1, 4, 14, 16 and 21-22) comprising: 
a plurality of memory chips (a plurality of memory chips 110-113), each of the memory chips having a memory cell array that includes a plurality of memory cells (memory chips 110-113, where is each memory chips 110-113 includes a memory array area MA, Figures 1-2, 4); and 
a circuit chip (interface chip 120, Figure 4) including a control signal processing circuit (memory chips 110-113, the interface chip 120 contain the plurality of input buffers INB that generate the plurality of output connected the data latches L) directly connected to a write enable signal line and a read enable signal line, the plurality of memory chips (memory chips 110-113) and the circuit chip (interface chip 120) being stacked on each other in a stacking direction, wherein 35Atty. Dkt. No.: TAI/3075US (PATENT) the memory chips have no control signal processing circuit that is directly connected to a write enable signal line and a read enable signal line (for example, a plurality of memory chips 110-113 are stacked on the interface chip 120, see at least in Figures 1-5, column 3, paragraph 0049 to column 6, paragraph 0076 and the related disclosures)..
Allowable Subject Matter
6.	Claims 10-18, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the semiconductor storage device 31Atty. Dkt. No.: TAI/3075US (PATENT)wherein the power line is connected to at least one of the memory chips by a bonding wire and the signal line is connected to at least one of the memory chips by a micro bump (claim 10), the semiconductor storage device, wherein the signal line is connected to at least one of the memory chips by a micro bump and the power like is connected to at least one of the memory chips by a micro bump (claim 11), the semiconductor storage device, further comprising: a wiring laver between the circuit chip and the one of the plurality of memory chips directly on the circuit chip, wherein the wiring layer includes an insulating layer and a wiring in the insulating layer, the wiring has a first surface portion not covered by the insulating layer and facing the circuit chip and a second surface portion not covered by the insulating layer and facing the one of the plurality of memory chips, and the second surface portion is shifted in position from a position of the first surface portion in a direction perpendicular to the stacking direction (claim 12), the semiconductor storage device, wherein the circuit chip includes a circuit layer including the data latch and a memory layer including a memory cell array that includes a plurality of memory cells, and the circuit layer and the memory layer are stacked on each other in the stacking direction (claim 13), the semiconductor storage device, wherein the circuit chip further includes a memory control circuit configured to receive data from and transfer data to a host device (claim 14), the semiconductor storage device, wherein the circuit chip further includes an arithmetic circuit configured to perform a machine learning operation based on an operation result of the memory control circuit (claim 15), the semiconductor storage device further comprising: a memory controller chip including a memory control circuit configured to receive data from and transfer data to a host device (claim 16), the semiconductor storage device, 33Atty. Dkt. No.: TAI/3075US (PATENT) wherein the circuit chip includes a signal line, through which the page data are transferred to each of the plurality of memory chips, and a power line, through which power is transferred to each of the plurality of memory chips, and the plurality of memory chips includes a first memory chip and a second memory chip stacked between the first memory chip and the circuit chip, the second memory chip includes a first through silicon via (TSV) through which the signal line and the first memory chip are electrically connected and a second TSV through which the power line and the first memory chip are electrically connected (claim 17), the semiconductor storage device, wherein the circuit chip includes a signal line, through which the page data are transferred to each of the plurality of memory chips, and a power line, through which power is transferred to each of the plurality of memory chips, the plurality of memory chips includes a first memory chip directly stacked on the circuit chip, and the signal line is electrically connected to the first memory chip via a first micro-bump between the circuit chip and the first memory chip, and the power line is 34Atty. Dkt. No.: TAI/3075US (PATENT) electrically connected to the first memory chip via a second micro-bump between the circuit chip and the first memory chip (claim 18).  
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al (US 2021/0242175) discloses a semiconductor device includes a plurality first pads disposed in one surface of a memory chip which includes a memory cell array and a plurality of row lines coupled to the memory cell array.
	Kinoshita et al (US. 10,410,995) discloses an image processing device includes an integrated circuit chip arranged on a substrate to perform processing on image data, a first memory chip arranged adjacent to the integrated circuit chip on the substrate and connected to the integrated circuit.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.